Citation Nr: 0010787	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served was a reservist with the Army National 
Guard from October 1978 to October 1987, with periods of 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal arises from a November 1997, Department of 
Veterans Affairs (VARO), San Juan, Puerto Rico rating 
decision, which denied the appellant entitlement to service 
connection for a back disability.


FINDINGS OF FACT

1.  The appellant was a reservist with the Army National 
Guard from October 1978 to October 1987, with pertinent 
ACDUTRA from May 19, 1984 through June 3, 1984.

2.  The appellant has not submitted competent medical evidence 
that his currently diagnosed low back disability is related to 
his period of active duty training.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a back 
disability, claimed as the result of injury while on ACDUTRA 
in May 1984.  Service connection may be established for 
disability resulting from personal injury incurred or 
aggravated while on active military, naval, or air service.  
Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
veteran was disabled or died from a disease or injury, or 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Service records indicate that the appellant served on ACDUTRA 
from May 19, 1984 through June 3, 1984.  He was treated on 
May 24, 1984 for a complaint of right lumbar pain of sudden 
onset the day before which began after heavy lifting.  The 
assessment was of sacroiliac sprain.  Robaxin and 24 hour bed 
rest were prescribed.  Individual sick slips indicate that 
medication for sacroiliac sprain was given on May 27, 1984, 
and he was referred for evaluation of back pain on May 28, 
1984.

Witness statements were submitted along with a June 1984 
request for medical treatment that indicated that the 
appellant was observed to have injured his back while working 
on the Bailey Bridge.

A June 12, 1984 treatment entry reported that the appellant 
had suffered an injury to his lower back while lifting a 
heavy object.  He was put on bed rest and prescribed 
medication, but claimed that the pain had increased.  The 
examiner reported low back pain with mild retrolisthesis and 
questionable functional overlay.  Motrin and Tylenol were 
prescribed.  On June 26, 1984, the appellant reported that 
his back still hurt as the result of injury on May 27th while 
undergoing summer training.  Straight leg raising was 
positive to 25 degrees bilaterally with tenderness at the 
sciatic notch.  The appellant had posteriotibial muscle spasm 
with normal knee and ankle jerk, and no sensory deficits.  
The assessment was of acute low back strain with sciatic 
irritation.  A hard board, moist heat, Robaxin and Tylenol 
were recommended.  The appellant reported that he continued 
to take medication for back pain in July 1984.  

A VA examination was conducted in September 1997.  The 
appellant reported a history of a back injury while in active 
service.  He claimed that he did not receive treatment from 
1984 to 1993 because he "did not know his rights."  He also 
reported a history of a motor vehicle accident in 1992 with a 
right knee ACL rupture and dislocation of the acetabulum for 
which he received surgical repair.  He complained of low back 
pain with radiation to his testicles, pain in his knees, and 
weakness of both legs.  There was no postural abnormality or 
fixed deformities of his back.  However, there was evidence 
of severe lumbosacral paravertebral muscle spasm.  After a 
review of his medical records, the examiner noted that there 
was no indication of evaluation, complaints or treatment of a 
low back condition from July 1984 to 1997, and that, although 
the appellant was diagnosed with sciatica on June 26, 1984, 
there was not sufficient medical evidence to establish any 
relationship between his current disability and injury in 
1984.  The examiner diagnosed right L5-S1 herniated nucleus 
pulposus by CT scan, and bilateral L5-S1 radiculopathy by 
EMG.

Treatment records from his private physician, Raoul Saldana 
Schmier, M.D., were submitted, which indicated that the 
appellant complained of pain in the lumbosacral region for 
which x-rays were ordered in January 1995.  The appellant was 
also seen for complaints of back pain in October 1997.  Dr. 
Schmier noted that the appellant had not returned with the x-
rays and electromyogram ordered in January 1995.  The 
appellant again complained of pain in the lumbosacral region 
with a history of radiculitis.  He reported that "while 
serving in the army he suffered damage to the lumbosacral 
region very many years ago."  X-rays and an electromyogram 
were ordered which revealed L5 S1 bilateral radiculopathy on 
EMG. 

A November 1997 VA treatment entry reported that the 
appellant provided a history of back injury in 1984.  CT of 
the lumbar spine was reviewed.  The diagnostic impression was 
of low back pain, degenerative joint disease, herniated 
nucleus pulposus, and NPL.

Analysis

Competent medical evidence does not establish that a back 
disability was incurred or aggravated during the appellant's 
period of active duty for training.  In so finding, the Board 
places emphasis on his military treatment records which merely 
indicate acute and transitory complaints of back pain 
associated with an injury; his subsequent treatment records 
which report no further complaints or findings referable to 
back pain until January 1995, more than 10 years following the 
injury incurred while performing ACDUTRA; and the VA medical 
opinion which specifically notes no relationship between the 
appellant's injury during his period of training and his back 
disability years later.

Beyond the appellant's assertions, there is no evidence of 
record linking his current back disability to his period of 
ACDUTRA.  The assertions of the appellant are insufficient to 
satisfy the nexus requirement because they are statements 
from a layperson with no medical training or expertise to 
determine medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992) (holding that the Board is not 
required to entertain unsupported lay speculation on medical 
issues).  Other than the VA opinion that does not support the 
appellant's claim, examiners have merely noted the 
appellant's report of an injury in service with no expressed 
opinion regarding the existence of any etiological 
relationship between the injury and his current condition.  
As the appellant has not submitted competent medical evidence 
of a nexus between his current back disability and his period 
of ACDUTRA, his claim must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.

The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for a neck/cervical spine disability.  
McKnight, 131 F.3d at 1484-85; Robinette, 8 Vet.App. at 77-78.  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
residuals of a back injury that was incurred during his period 
of ACDUTRA.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.




ORDER

Having found the claim for entitlement to service connection 
for a back disability not well grounded, the appeal is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 2 -


- 10 -


